Title: To Thomas Jefferson from Robert Smith, 19 December 1804
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Nav Dep 19th Decr 1804
                  
                  I submit for your consideration the appointment of the undermentioned gentlemen, to the stations of midshipmen.
                  
                     
                        John wright.
                        
                        Maryland.
                        recommended by his father col wright—& Mr Wright of the Senate
                     
                     
                        A. B. Lindsley.
                        
                        Connecticut.
                        Mr Granger & others
                     
                     
                        abner wickershaw.
                        
                        Pennsa.
                        Mr Hanna.
                     
                     
                        John Kerr.
                        
                        do.
                        Mr. Ray Mr. Stuart & others
                     
                     
                        Gervas Clifton
                        }
                        N. Carolina.
                        recommended by Mr Stone. col. Lynn & others.
                     
                     
                        Jos. Blount
                     
                     
                        Wm. Carter jr.
                     
                     
                        James McGlauhon
                     
                     
                        Turner McGlauhon
                     
                  
                  
                  
                  
                  
                  Should you approve these appointments, the enclosed warrants will require your signature. 
                  I have the honor to be with the greatest respect Sir, yr ob st
                  
                     Rt Smith 
                     
                  
               